                Case 1:14-cr-00774-RJS Document 30 Filed 07/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                     No. 14-cr-774 (RJS)
                                                                       ORDER
 JAVIER LAVAYEN,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court has scheduled a proceeding for Defendant Javier Lavayen to appear before this

Court on Monday, July 27, 2020 at 3:30 p.m. to be presented on the specifications of violations of

supervised release alleged by the Probation Office. Defense counsel has filed a letter indicating that

Lavayen prefers to appear at that proceeding by videoconference and attaching a signed copy of the

Waiver of Right to be Present at a Criminal Proceeding form. Accordingly, in light of the ongoing

COVID-19 pandemic, IT IS HEREBY ORDERED THAT the proceeding on July 27, 2020 at 3:30

p.m. will take place by Skype for Business videoconference. IT IS FURTHER ORDERED THAT

no later than 5:00 p.m. on July 23, 2020, the parties must jointly email the Court a list of persons who

anticipate speaking during the videoconference, including counsel, Lavayen, and Lavayen’s

supervising probation officer. The email should also provide the telephone numbers or Skype for

Business account name from which each of those persons expect to join the call. Chambers will email

the parties directly in due course with further instructions for accessing the videoconference.

         Members of the public may monitor the proceedings via the Court’s free audio line by dialing

1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:            July 14, 2020
                  New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
